*1043Viewing the evidence in the light most favorable to the People (People v Contes, 60 NY2d 620, 621), we conclude that defendant’s conviction is supported by legally sufficient evidence. In addition, Supreme Court properly denied defendant’s motion to sever (see, CPL 200.20 [2] [b]). The fact that defendant was acquitted on 36 of the 42 counts in the indictment demonstrates that the jury was able to consider the evidence separately and that no prejudice resulted from denial of the severance application (see, People v Lowe, 91 AD2d 1100, 1101).
The sentence should not be disturbed. It is neither harsh nor excessive and the court acted within its discretionary power to order restitution (see, People v Hall-Wilson, 69 NY2d 154, 158). (Appeal from Judgment of Supreme Court, Erie County, Marshall, J. — Criminal Possession Forged Instrument, 2nd Degree.) Present — Callahan, J. P., Doerr, Green, Lawton and Davis, JJ.